Reade, J.
I. A Judge is not obliged to charge in the very words asked, even when the instructions asked for are right. It is sufficient if he do so in substance. And especially is this-so, if he assign that as the reason for refusing.
II. The verdict of the jury is informal, and we have to l'ook for the substance. We regard it as a verdict for $51.60, rejecting what follows as surplusage. The jury found that the defcn'dant-'owed the plaintiff $51.60, “ subject to a set-off of $26.80, if said set-off had not been paid; if it had been paid, then $51.-60, without set-off.” It in no way appears from the verdict, whether it had been paid or not; and therefore it is the- same *617as if the verdict said nothing about it; utile per inutile non vitiatwr.
It appears that no injustice will be worked in this case by reason of the informality, because it appears that the defendant admitted in open Court, after the verdict was rendered, that the set-off had been paid to him. And therefore in justice, it: ought not to be deducted from the verdict.
There is no error.
Per Curiam. Judgment affirmed-